Carleton Harris, Chief Justice, dissenting. This dissent is not based on any contention that, under the law, strikers are eligible for unemployment benefits. Rather, it is predicated on the belief that this court should not pervo'f o; distort a legislative statute, which, in my view, is what L being done in this case. It is undisputed that appellants were laid off from work before any strike was called; it is also undisputed that when laid off, they were told, as set out in the majority opinion, that a boiler had blown up and “that they would be notified to return to work as soon as it was repaired, but there would be no work until they were notified.” Again — it is undisputed that these employees were never advised that the boiler had been repaired and that they could return to work. Now — the burden was on somebody to determine when work could be resumed. To me, this burden was on the employer, and particularly so, since appellants had been told that they would be notified and ''''there would be no work until they were notified." [My emphasis]. In Harding Glass Co. v. Crutcher, 244 Ark. 618, 426 S.W. 2d 403, this court said: “The question then, boils down to whether the employees who were laid off for lack of work and who were drawing unemployment benefits, were still entitled to draw unemployment benefits until they were notified to return to work and refused to do so. In other words, does notice to the employer by the union president that employees do not intend to work without a contract, suspend the right to continued compensation payments to those employees who are on a lay-off status and already out of work when the notice is given and a labor dispute arises, or is it necessary that such employees be notified to return to work and refuse to do so before their unemployment benefits are suspended? “We are of the opinion that such employees should be notified to return to work and refuse to do so before the payment of their unemployment compensation benefits should be suspended.” [My emphasis]. I do not think that the fact that appellants could see “steam coming out of the roof” constitutes notice that these employees could return to their jobs. If the Unemployment Compensation Act needs amending to cover all facts mentioned in the majority opinion, then that is a matter for the legislature, and not for this court. I, therefore, respectfully dissent.